—Order, Supreme Court, New York County (Joan Lobis, J.), entered on or about February 15, 1995, which granted defendants’ motions for summary judgment dismissing the complaint, and order, same court and Justice, entered on or about June 2, 1995, which, insofar as appealable, denied plaintiffs motion for renewal of the prior order, unanimously affirmed, without costs.
Since there was insufficient evidence of prior violent criminal activity at the building where plaintiff resided, there was no foreseeable risk of harm from an assault by a third person on the premises and therefore no duty on the part of defendants to take protective measures (Camacho v Edelman, 176 AD2d 453, 454). As the motion court found, even if the lock on the interior vestibule door had been broken on occasion and vagrants loitered around the building, "this is insufficient evidence to put the defendants on notice of the foreseeability of a violent assault on one of the tenants in the building”. Moreover, even assuming such a duty, again, as the motion court found, plaintiff has made no showing that the security measures in place on the night of the attack were deficient, and "offers no evidence of what measures should have been in place that would have protected him from the assault”. We have considered plaintiff’s contention that the court’s denial of his motion for renewal was improper and find it to be without merit. Concur—Murphy, P. J., Rubin, Tom and Andrias, JJ.